DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

 Status of Application, Amendments and/or Claims
	Claims 20-22, 25, 41, 42, 44, 45, and 51 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 30 September 2019.	
Claims 1-3, 7-9, 12, 15, 19, 28, 29, and 46-50 are under consideration in the instant application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EPO on 09 November 2015. It is noted, however, that applicant has not filed a EPO/PCT15/002244 application as required by 37 CFR 1.55.  The Examiner acknowledges that Applicant is attempting to retrieve a copy from WIPO. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 1-3, 8, 9, 12, 15, 19, 28, 29, and 46-50 under 35 U.S.C. 103 as being unpatentable over Ohlfest et al. (US 2013/0331546), Brooks et al. (Biochim Biophys Acta 1805: 25-34, 2010) and Tacken et al. (J Immunol 180: 7687-7696, 2008) as set forth in the Advisory Action of 21 September 2020 and at pages 7-11 of the Final Rejection of 22 June 2020 is withdrawn in view of Applicant’s persuasive arguments regarding unexpected results at page 11 of the Response of 18 November 2020.  Specifically, Applicant successfully argues that the instant specification teaches the CPP-antigen-TLR2 agonist construct (“Z13Mad5Anaxa”) significantly reduces mean tumor volume and number of metastases, as well as enhances survival following tumor inoculation, as compared to antigen-TLR2 agonist (without CPP; “Mad5Anaxa) (Examples 19 and 24; Figures 33, 39A, 39B).  Applicant points out that Examples 30 and 35 of the specification further disclose the CPP-antigen-TLR2 agonist construct (“Z13Mad5Anaxa”) shows higher CD8+ T cell proliferation in blood and brain infiltrating lymphocytes as compared to CPP-antigen construct administered concurrently with annexin II (“Z13Mad5” + Anaxa) (Figures 47A, 47B).  It is noted that the instant specification also teaches that constructs 
2.	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over over Ohlfest et al. (US 2013/0331546), Brooks et al. (Biochim Biophys Acta 1805: 25-34, 2010) and Tacken et al. (J Immunol 180: 7687-7696, 2008) as applied to claims 1-3, 8, 9, 12, 15, 19, 28, 29, and 46-50 and further in view of Derouazi et al. (US 2012/0231030) as set forth in the Advisory Action of 23 September 2020 and at pages 11-13 of the Final Rejection of 22 June 2020 is withdrawn in view of Applicant’s persuasive arguments above (18 November 2020).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3, 7-9, 12, 15, 19, 28, 29, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 16, 17, 29-31, 35, 43, 44, 59-64 of copending Application No. 15/557,649. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for this rejection is set forth at page 4 of the previous Office Action of 22 June 2020 and at pages 15-17 of the Office Action of 09 January 2020.
	
4.	Claims 1-3, 7-9, 12, 14, 15, 19, 28, 29, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 61, 62, 64, 65, 68, 80, 81, and 83 of copending Application No. 15/557,651. Although the claims at issue are not identical, they are not patentably distinct from each other because both 

5.	Claims 1-3, 7-9, 12, 14, 15, 19, 28, 29, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 10, 12, 16, 18, 21, 31, 38, 39, 42-46 of copending Application No. 15/557,653. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for this rejection is set forth at page 5 of the previous Office Action of 22 June 2020 and at pages 18-20 of the Office Action of 09 January 2020.

6.	Claims 1-3, 7-9, 12, 14, 15, 19, 28, 29, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 67, 69, 70 of copending Application No. 16/084,170.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for this rejection is set forth at pages 5-6 of the previous Office Action of 22 June 2020 and at pages 20-22 of the Office Action of 09 January 2020.

16/331,398.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked. The basis for this rejection is set forth at page 6 of the previous Office Action of 22 June 2020 and at pages 22-24 of the Office Action of 09 January 2020.

(i)	At page 12 of the Response of 18 November 2020, Applicant requests that the Examiner hold these provisional rejections in abeyance pending resolution of the other matters.  
	The Examiner acknowledges that these rejections are provisional and are the only remaining rejections in the instant case.  However, co-pending applications 15/557,649 and 15/557,651 have the same effective U.S. filing date of the instant application (16 March 2016).  MPEP §804(I)(B)(1)(b)(ii) states that if the applications “are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 365(c) with respect to conflicting claims….the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome.  Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application[s]”.   

“If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 365(c) with respect to conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection.  Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321 will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.”


New Double Patenting Rejection

8.	Claims 1-3, 7-9, 12, 14, 15, 19, 28, 29, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 29, 30, 53, 56, 57, 63, 65, 67, 75, 76, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112, 115, 118-120 of copending Application No. 17/104,786.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked. 

Meanwhile, claim 1 of the ‘786 application, for instance, is directed to a method for treating colorectal cancer in a subject in need thereof comprising administering to the subject a complex comprising: (a) a cell penetrating peptide; (b) at least three antigenic epitopes; and (c) at least one TLR peptide agonist, wherein the components (a)-(c) are covalently linked, wherein the at least three antigenic epitopes comprise (i) one or more epitopes of surviving or (a) functional sequence variant(s) thereof, (ii) one or more epitopes of CEA or (a) functional sequence variant(s) thereof, and (iii) one or more epitopes of ASCL2 or (a) functional sequence variant(s) thereof.  Claim 3 recites that the cell penetrating peptide has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total and/or has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA (or variants thereof).  Claim 7 recites that the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence according to SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 11 (or 
	Therefore, the method and product claims of the ‘786 application are directed to the same complex as recited in the product claims of the instant application.  Additionally, the claims of the ‘786 application (which recite three specific antigenic epitopes and respective sequences (survivin, CEA, ASCL2)) are species claims that anticipate the broad product claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-3, 7-9, 12, 15, 19, 28, 29, and 46-50 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
03 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647